We find no reason to change our opinion of date December 10, 1930, holding that under the record before us when the State's motion for rehearing was considered there was no variance in the name of appellant as it appears in the indictment, search warrant and affidavit therefor.
In his motion for rehearing appellant calls attention to the fact that certain propositions of law urged by him in his original brief have not been considered. The attention of the court was centered upon the *Page 356 
question of variance and for that reason the matters to which appellant again directs our attention were overlooked but will now be considered.
The affidavit for search warrant and also the warrant described the place to be searched as the "residence" of appellant. The evidence showed that a coil about eight or ten feet long and about three-eights of an inch in diameter was found in the smokehouse some twelve feet away from appellant's residence. It is appellant's contention that under the authority of McTyre v. State, 113 Tex.Crim. Rep.,  19 S.W.2d 49, the evidence regarding the finding of this coil in the smokehouse was not admissible because search of the smokehouse was not requested in the affidavit nor authorized by the warrant. Appellant refers us to bill of exception number four as bringing forward complaint of reception of the evidence with reference to the finding of the coil. We have carefully examined bill of exception number four and find various objections to the reception of evidence as to what was found in the search made by the officers. The objections generally are based on the claimed invalidity of the warrant and affidavit. We nowhere find in the bill any specific objection to evidence regarding the finding of the coil in the smokehouse upon the ground now urged by appellant. We regard the bill as insufficient to call the trial court's attention to the objection now being urged.
Appellant also refers us to bill of exception number six as presenting another point not heretofore discussed. It appears that officers found in the residence of appellant a five-gallon can which had a hole in it, the size of which is given. The witness Guynes was permitted to testify over objection of appellant that the copper coil which was smaller than the hole in the can could be fitted into this hole and a tight joint made by using rags or dough in order to prevent the vapor from escaping. The can and the coil were exhibited before the jury. The end of the coil had no threads on it, but was smooth. The testimony of Guynes was objected to for various reasons set out in the bill. We think the objections go to the weight of the testimony and not to its admissibility.
The appellant's motion for rehearing is overruled.
Overruled.